Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-19 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches or suggests a display device, comprising: 
a display panel; and
a sensor including:
a first piezoelectric material layer;
a second piezoelectric material layer disposed under the first piezoelectric material layer to overlap the first piezoelectric material layer; 
a first common electrode disposed on the first piezoelectric material layer; 
a first sensor pixel electrode disposed under the second piezoelectric material layer; and
a first element layer disposed under the first sensor pixel electrode and connected with the first sensor pixel electrode.
Claims 2-19 are allowed for similar reasons as claim 1.  
The closest prior art by Zhao (US 2019/0065805 A1) discloses a display device, comprising:  a display panel; and a sensor including: a first piezoelectric material layer; a first common electrode disposed on the first piezoelectric material layer; a first sensor pixel electrode disposed under the second piezoelectric material layer; and a first element layer disposed under the first sensor pixel electrode and connected with the first sensor pixel electrode.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
US 2015/0036065 A1 to Yousefpor et al.  
US 2016/0163958 A1 to Park et al.  
US 2019/0250752 A1 to Shim et al.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354.  The examiner can normally be reached on Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NICHOLAS J LEE/Primary Examiner, Art Unit 2624